Title: Esther Duncan Black to Abigail Adams, 28 May 1798
From: Black, Esther Duncan
To: Adams, Abigail


          
            Willowgrove May th28 1798
          
          I have the happiness to inform my invaluable friend mrs Adams of the safe arrival of her precious little ward the had a long passage of 12 days but the Nurse nor Children were not sick and Naby was only one day very sick the babe did not appear fatigued with the voyage but is very much tanned which I think must Conceal some of her beauty. she is very lively and is grown very fond to have me nurse her. I think her an inestimable treasure every one almost that has seen her says she looks like mr Black
          I suppose the Ladys are not permited to address the President or I would have sent my Name on the Quincy address as mr B was absent & I did not know he would have had an opportunity of signing it but We are at all times admited to Congratulate our friends on every happy event the meet With.— on the present occasion Give me leave to Congratulate the President & yourself on the unanimity and Confidenc of the People which I believe the have fully evinced by the Number of addresses which have made their appearance— I was happy to hear by mr Black that both yourself and the President had enjoyed good health the past season I hope Congress will be able to finish their Business Soon. I am affraid the weather will not agree with you if you have to tarry much longer in that Sickly City.
          mr Black joins me in respectfull Compliments to yourself & your best friend and miss Louisa whom I long to see.— I am Sory for mrs Brisler losing her only parent When she was absent from her—
          accept my thanks Dear madam for the present sent by mr Black and the many favours you have been pleased to Confer on your Gatefull and affectionate friend
          
            Esther Black
          
        